

Exhibit 10.7
SETTLEMENT AGREEMENT & GENERAL RELEASE


This Settlement Agreement & General Release (this "Agreement") is entered into
by and between you, OSCAR ALBERTO SCHMIDT, and METLIFE GROUP, INC. ("MetLife" or
the "Company"). The above­named are hereinafter individually referred to as a
"Party" and collectively as the "Parties." This Agreement shall be effective on
the latest date signed below (the "Effective Date"). It is fully agreed and
understood as follows:


WHEREAS, you were employed by Metropolitan Life Seguros de Vida S.A. ("MetLife
Argentina")
from September 15, 1994 to January 31, 2007; and


WHEREAS, on or about February l, 2007 (the "Employment Transfer Date"), your
employment
was transferred to MetLife; and


WHEREAS, as of the Employment Transfer Date, you ceased participation in any and
all pension and other employee benefit plans of MetLife Argentina and became a
participant in MetLife's employee benefit plans, programs and arrangements
applicable to employees at your level; and


WHEREAS, MetLife sponsors the Metropolitan Life Retirement Plan for United
States Employees
("MetLife Retirement Plan") and MetLife Auxiliary Pension Plan; and


WHEREAS, as of the Employment Transfer Date, specifically, you became eligible
to participate in the MetLife personal retirement account formula under the
MetLife Retirement Plan ("MetLife PRA Formula") and the MetLife personal
retirement account formula under the MetLife Auxiliary Pension Plan ("MetLife
Auxiliary PRA Formula"); and


WHEREAS, as of the Employment Transfer Date, you were not eligible to
participate in the MetLife traditional defined benefit formula under the MetLife
Retirement Plan ("MetLife Traditional Formula") or the MetLife traditional
defined benefit formula under the MetLife Auxiliary Pension Plan ("MetLife
Auxiliary Traditional Formula") as participation in such formulas under the
MetLife Retirement Plan and MetLife Auxiliary Pension Plan was no longer
available to individuals who were hired by, rehired by or transferred to MetLife
on or after January 1, 2002; and


WHEREAS, you have raised issues with MetLife's Human Resources Department with
respect to your eligibility to receive benefits under the MetLife Traditional
Formula and MetLife Auxiliary Traditional Formula and the Company has rejected
such claims (collectively referred to for ease of reference as the "Benefits
Dispute"); and


WHEREAS, the Parties, after discussion, have decided to resolve all outstanding
issues and claims to avoid potential protracted and expensive litigation; and


WHEREAS, in exchange for certain promises and payments to be made under this
Agreement (and spelled out below), you wish to enter into this Agreement and
agree to be bound by all of the terms and conditions contained herein.


NOW, THEREFORE, the Parties agree as follows:


1.As a material inducement to MetLife to enter into this Agreement, you agree
for yourself and your relatives, heirs, executors, administrators, successors,
and assigns that you hereby fully and forever release and discharge each and
every company within the MetLife, Inc. corporate structure (including MetLife
and MetLife Argentina), its and their parents, subsidiaries, affiliates, and
agents and their past, present, and future directors, officers, and employees,
agents, representatives, employee benefits plans or funds and the fiduciaries
thereof, successors, and assigns, from any and all claims, charges, demands,
actions, liability, damages, sums of money, back pay, attorneys' fees, or rights
of any and every kind or nature, accrued or unaccrued, which you ever had, now
have or may have, whether known or unknown, against any MetLife family of
company (regardless of location) arising out of any act, omission, transaction,
or occurrence up to




Page 1 of 4
OS






--------------------------------------------------------------------------------







and including the date you execute this Agreement including, but not limited to,
(i) any claim arising out of or related to your employment by MetLife Argentina
and MetLife (including the transfer of your employment to MetLife from MetLife
Argentina), (ii) any claims for benefits under the MetLife Traditional Formula
and/or the MetLife Auxiliary Traditional Formula, (iii) any claim for a
retroactively increased MetLife PRA Formula benefit or MetLife Auxiliary PRA
Formula benefit, such benefit amounts hereby acknowledged to be $150,064.84 and
$355,685.47, respectively, as posted on the participant access website as of
October 31, 2013, (iv) any alleged violations of any Argentina, United States or
other federal, central or state law, rule or regulation or any employee
relations statute, executive order, law, or ordinance, (v) any alleged
violations of any duty or other employment-related obligation or other
obligations arising out of contract, tort, tortious course of conduct, libel or
slander, defamation, public policy, law, or equity, (vi) any claim on your
behalf in any action brought by any administrative agency or other party
(including claims for damages, in whatever form, (vii) any expectation,
anticipation, right, or claim to incentive compensation under any MetLife family
of companies incentive or long-term compensation plans and (viii) any claims you
may have under the laws of the United States, Argentina or any other applicable
local, regional or other statute, rule, regulation, law or ordinance, all of
which are hereby expressly and irrevocably waived.


2.In consideration for the release set forth in Paragraph 1 of this Agreement
and the other promises and terms contained in this Agreement, MetLife agrees to
credit the sum of $400,000 (the Settlement Payment") into your individual
account under the Executive Deferred Compensation Plan for Oscar Schmidt
("Schmidt Deferred Compensation Plan"). For the avoidance of doubt, all amounts
referenced in this Agreement are expressed in United States Dollars. The
Settlement Payment will be credited within ten (10) business days following the
Effective Date of this Agreement, and such amount once credited shall be subject
to the strict terms and conditions of the Schmidt Deferred Compensation Plan.


The Parties understand and agree that the Settlement Payment referenced above
exceeds any sums to which you would otherwise be entitled under any policy,
plan, and/or program/procedure or any agreement with MetLife relating to the
Benefits Dispute, and that the Settlement Payment represents full and complete
consideration for the release and waiver you are giving MetLife in this
Agreement. Further, neither this Agreement nor the Settlement Payment (or any
other payment and/or benefits payable under this Agreement) in any way
constitute an admission on the part of MetLife as to the violation of any law or
obligation to you, including with respect to the MetLife Traditional Formula,
MetLife Auxiliary Plan and/or the MetLife Retirement Plan as a whole.


Except as expressly set forth herein, nothing contained in this Agreement shall
be construed as impacting your rights to benefits under the MetLife PRA Formula
or the MetLife Auxiliary PRA Formula, and at all times, the terms and conditions
of such MetLife PRA Formula and MetLife Auxiliary PRA Formula shall govern.


3.As a further inducement for MetLife to enter into this Agreement, you
acknowledge that during the course of your employment with the Company you have
and will continue to come to obtain knowledge of trade secrets, know-how,
business information and other confidential information relating to the Business
(as defined below) of the Company and its affiliated companies and their
customers and employees and as a result, you agree to be bound by the following
restrictions in order to safeguard the goodwill, client/customer/supplier
connections and stability of the workforce of the Company (as defined below) and
the affiliated companies, all of which shall supplement your obligations
pursuant to the terms of any restrictive covenant agreement or provision
(whether as a separate agreement or incorporated into another agreement,
including the Agreement to Protect Corporate Property). Specifically,


a.
You will not without the prior written consent of an Executive Vice President of
MetLife, Inc. (or his or her designee) during the period of eighteen (18) months
following the termination of your employment with any MetLife family of company
(the "Termination Date") (i) canvass or solicit or endeavour to canvass or
solicit away from the Company or any Associated Company in competition therewith
the custom or business of any person, firm or company which is at, or was at any
time during the twelve (12) months prior to the Termination Date a client or
customer of the Company or of any Associated Company with whom or which you had
contact or business dealings during the course of your employment in that
twelve-month period or in





OS








--------------------------------------------------------------------------------







relation to whose requirements you had knowledge of a material kind, (ii)
entice, solicit or endeavour to entice or solicit away any managerial person who
is employed or engaged by the Company or any Associated Company as an employee,
director or executive or in any other capacity in which he or she obtained
confidential information relating to the Company and/or any Associated Company
and with whom you had dealings or over whom you exercised control during the
course of your employment and (iii) interfere or seek to interfere with the
supply to the Company or any Associated Company of any goods or services by any
supplier who, during the twelve (12) months prior to the Termination Date,
supplied goods or services to the Company or any Associated Company, being a
supplier of goods or services with whom during the twelve (12) month period
immediately prior to the Employment Termination Date you had contact or business
dealings of a material kind during the course of your employment, nor will you
interfere or seek to interfere with the continuance of such supply or the terms
on which such supply has during such period as stated above been made. For
purposes of this Paragraph, the term "Business" means the business of the
provision of life insurance and assurance products or any part of it carried on
by the Company or any affiliated company as of the Effective Date of this
Agreement in respect of which you were concerned or involved to any material
extent at any time during the twelve-month period immediately prior to the
Effective Date of this Agreement, and the term "Associated Company" means any
affiliate of MetLife, MetLife Argentina and/or MetLife, Inc.


b.
You will not during the term of your employment and/or after the Termination
Date directly or indirectly make any disparaging remarks or statements regarding
MetLife or any Associated Company and their officers or employees, or otherwise
engage in conduct which is likely to injure the business and/or reputation of
MetLife and/or any Associated Company regardless of location.



c.
In the event you seek or obtain employment or another business affiliation with
any person or entity within eighteen (18) months following the Termination Date,
you agree to inform that person or entity in writing of the terms and conditions
of this Paragraph 3.



4.It is specifically agreed and understood that in the event you violate any of
the restrictions contained in Paragraph 3 above, the Company will be entitled to
recover an appropriate amount from you in damages to compensate it for your
breach and any injury caused to MetLife or its worldwide business. You
understand and agree that such damages may exceed the amount of the Settlement
Payment referenced in Paragraph 2. You also agree to pay the Company's
reasonable attorneys' fees and other expenses incurred to enforce this
Agreement.


5.You agree that neither you nor your agents, attorneys, or representatives will
publish, publicize, or reveal any Company information obtained by you, your
agents, attorneys, or representatives that relates to: (i) your employment with
MetLife, (ii) any claims that were raised or could have been raised in any
action up to and including the Effective Date of this Agreement, or (iii) the
facts underlying any such claims. You further agree that neither you nor your
agents, attorneys, or representatives will communicate in any way to any former,
present, or future employees of MetLife or to any person or corporation,
including any regulatory agency, any information that relates to your employment
or to any claims which could have been raised in any action in connection your
employment unless required by law to do so. Notwithstanding the other terms of
this Paragraph, you agree to cooperate with MetLife or its counsel to provide
information and/or testimony in connection with any investigations or legal
actions in which MetLife (or any of its affiliated entities) is a party or has
an interest.


6.This Agreement is confidential. You agree that you will not disclose its
contents to anyone, other than your spouse (if any) and legal advisor.


7.If any provision of this Agreement is held under the law to be illegal, void
or unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the enforceability of any other provision of this Agreement;
provided, however, that upon any legal finding that the covenant and release
provided in Paragraph 1 above






OS








--------------------------------------------------------------------------------





is illegal, void, or unenforceable, you agree to execute a release and/or waiver
of the same scope as the release provided in Paragraph 1 that is legal and
enforceable within five (5) days of MetLife offering you such a release and/or
waiver, and that if you fail to do so that you will return promptly to MetLife
the full amount of the consideration paid under this Agreement to you (or you
authorize the deduction of said amount from the Schmidt Deferred Compensation
Plan.


8.You affirm that this Agreement may not be changed except in a writing that
specifically references this Agreement and that is signed by you and an
executive officer of MetLife. This Agreement constitutes the full understanding
between the Parties with respect to issues relating to the matters discussed
herein, including the Benefits Dispute. You affirm that no other promises or
agreements of any kind have been made to you by any person or entity whatsoever
to cause you to sign this Agreement, and that you fully understand the meaning
and intent of this Agreement.


9.This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of New York, New York, USA.


By signing, MetLife and Oscar Schmidt confirm and acknowledge that they have
received, read, understood and agreed to this Agreement.


IN WITNESS WHEREOF the Parties have executed this Agreement on the day and year
signed below:
For and on behalf of:
METLIFE GROUP, INC.
By:    /s/Michael Nardone        
Michael Nardone
Vice President, Americas Human Resources
Dated:    11/19/13                 


OSCAR ALBERTO SCHMIDT


By    /s/Oscar Schmidt        
Oscar Schmidt


Dated:    11/19/13                 




